Citation Nr: 0431898	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  01-09 711A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic right 
knee disorder.  

2.  Entitlement to service connection for a chronic left knee 
disorder.  

3.  Entitlement to service connection for a chronic back 
disorder to include upper thoracic spine area muscle strain 
residuals.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from July 1972 to February 
1974.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) which denied 
service connection for a chronic back disorder to include 
upper thoracic spine muscle strain residuals; a chronic right 
knee disorder; and a chronic left knee disorder.  In February 
2001, the veteran submitted a notice of disagreement with the 
denial of service connection for both a chronic right knee 
disorder and a chronic left knee disorder.  In September 
2001, the veteran submitted a notice of disagreement with the 
denial of service connection for a chronic back disorder.  In 
December 2001, the RO issued a statement of the case (SOC) to 
the veteran and his accredited representative which addressed 
the issues of service connection for a chronic right knee 
disorder and a chronic left knee disorder.  In December 2001, 
the veteran submitted an Appeal to the Board (VA Form 9) from 
the denial of service connection for both a chronic right 
knee disorder and a chronic left knee disorder.  The veteran 
has been represented throughout this appeal by the American 
Legion.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  

In October 2004, the veteran submitted an informal claim of 
entitlement to service connection for major depression.  It 
appears that the RO has not had an opportunity to act upon 
the claim.  Absent an adjudication, a notice of disagreement, 
a SOC, and a substantive appeal, the Board does not have 
jurisdiction over the issue.  Rowell v. Principi, 4 Vet. App. 
9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993); Black v. 
Brown, 10 Vet. App. 279, 284 (1997); Shockley v. West, 11 
Vet. App. 208 (1998).  Jurisdiction does matter and it is not 
"harmless" when the VA fails to consider threshold 
jurisdictional issues during the claim adjudication process.  
Furthermore, this Veterans Law Judge cannot have jurisdiction 
of the issue.  38 C.F.R. § 19.13 (2004).  The United States 
Court of Appeals for Veterans Claims (Court) has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issue is referred to the RO 
for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the SOC.  38 C.F.R. § 20.200 (2004).  


REMAND

Initially, the Board observes that the veteran submitted an 
October 2004 Social Security Administration (SSA) notice and 
an October 2004 written statement from his treating VA 
medical personnel to the Board.  The veteran has not waived 
RO consideration of the additional evidence.  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has invalidated the regulations which empowered the 
Board to consider additional evidence without prior RO review 
in the absence of a waiver of such review by the veteran or 
his representative.  Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  

In his September 2004 written statement, the accredited 
representative advanced that the veteran has not been 
afforded a VA examination for compensation purposes to 
determine the nature and etiology of the veteran's chronic 
knee disabilities.  He requested that the veteran's claims be 
remanded to the RO so that the veteran could be scheduled for 
a VA examination for compensation purposes.  In reviewing the 
claims file, the Board observes that the veteran has not been 
afforded VA examination for compensation purposes which 
encompassed his knees.  The VA's statutory duty to assist the 
veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

The October 2004 SSA notice to the veteran indicates that he 
had a claim for SSA disability benefits under review.  
Documentation of the veteran's SSA award of disability 
benefits, if any, and the evidence considered by the SSA in 
granting or denying the veteran's claim is not of record.  
The VA's duty to assist the veteran includes an obligation to 
obtain the records from the SSA.  Masors v. Derwinski, 2 Vet. 
App. 181, 187-188 (1992).  

The veteran submitted a timely notice of disagreement with 
the denial of service connection for a chronic back disorder.  
The RO has not issued either a SOC or a supplemental 
statement of the case (SSOC) to the veteran and his 
accredited representative that addresses that issue.  The 
Court has directed that where a veteran has submitted a 
timely notice of disagreement with an adverse decision and 
the RO has not subsequently issued a SOC addressing the 
issue, the Board should remand the issue to the RO for 
issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 
240-241 (1999).  Accordingly, this case is REMANDED for the 
following action:  

1.  Contact the veteran and request that 
he provide information as to all 
post-service treatment of his chronic 
right knee and left knee disorders, 
including the names and addresses of all 
health care providers.  Upon receipt of 
the requested information and the 
appropriate releases, the RO should 
contact all identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran for incorporation into the 
record.  

2.  Contact the SSA and request that it 
provide documentation of the veteran's 
award of disability benefits, if any, and 
copies of all records developed in 
association with the award or denial 
thereof for incorporation into the 
record.  

3.  Request that copies of all VA 
clinical documentation pertaining to the 
veteran's treatment after 2003, not 
already of record, be forwarded for 
incorporation into the record.   

4.  Then schedule a VA examination for 
compensation purposes in order to 
determine the current nature and severity 
of the veteran's claimed chronic right 
knee and left knee disorders.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  

The examiner should advance an opinion 
addressing whether it is more likely than 
not (i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic right knee disorder and left knee 
disorder had its onset during the 
veteran's period of active service or 
otherwise originated during such service?  

Send the claims folder to the examiner 
for review.  The examination report 
should specifically state that such a 
review was conducted.  

5.  Issue a SOC to the veteran and his 
accredited representative which addresses 
the issue of the veteran's entitlement to 
service connection for a chronic back 
disorder to include upper thoracic spine 
area muscle strain residuals.  Give the 
veteran and his accredited representative 
the opportunity to respond to the SOC.  

6.  Readjudicate the veteran's 
entitlement to service connection for 
both a chronic right knee disorder and a 
chronic left knee disorder.  If the 
benefits sought on appeal remain denied, 
the veteran and his accredited 
representative should be issued a SSOC 
which addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 


Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


